Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2006

Turner v. Crawford Square Apt
Precedential or Non-Precedential: Precedential

Docket No. 05-1979




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Turner v. Crawford Square Apt" (2006). 2006 Decisions. Paper 987.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/987


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                           PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                             No. 05-1979


                       DEANNA TURNER,

                              Appellant

                                 v.

      CRAWFORD SQUARE APARTMENTS III, L.P.;
   MCCORMACK BARON MANAGEMENT SERVICES, INC.


          On Appeal from the United States District Court
             for the Western District of Pennsylvania
                   (D.C. Civ. No. 04-cv-01243)
           Honorable Gary L. Lancaster, District Judge


            Submitted under Third Circuit LAR 34.1(a)
                         March 6, 2006

     BEFORE: ROTH and GREENBERG, Circuit Judges, and
              BUCKWALTER, District Judge*

                       (Filed May 31, 2006)


Donald Driscoll
Evalynn B. Welling
Community Justice Project
1705 Allegheny Building
429 Forbes Avenue
Pittsburgh, Pa 15219

   Attorneys for Appellant

*Honorable Ronald L. Buckwalter, Senior Judge of the United States
District Court for the Eastern District of Pennsylvania, sitting by
designation.
Paul R. Yagelski
Rothman Gordon, P.C.
Third Floor, Grant Building
Pittsburgh, Pa. 15219

   Attorneys for Appellees


                     OPINION OF THE COURT


GREENBERG, Circuit Judge.


                         I. INTRODUCTION

        This matter comes on before the court on appeal by plaintiff
Deanna Turner from an order of the district court entered March 22,
2005, granting summary judgment in favor of Crawford Square
Apartments III, L.P. (“Crawford Square”) and McCormack Baron
Management Services, Inc. (“McCormack Baron”) (sometimes
together called “defendants”). The district court concluded that the
Rooker-Feldman doctrine barred Turner’s complaint alleging
violations of Title VIII of the Civil Rights Act of 1968 (the “Fair
Housing Act” or “FHA”).

        On appeal, we first consider whether the district court erred in
concluding that the Rooker-Feldman doctrine barred Turner’s action,
particularly in light of the Supreme Court’s recent opinion in Exxon
Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 125 S. Ct.
1517 (2005), decided after the district court decided this case. As we
shall explain, the Rooker-Feldman doctrine in certain limited
circumstances deprives a district court of jurisdiction following a
state-court adjudication in a related case. In Exxon Mobil the Court
clarified the scope of the Rooker-Feldman doctrine and made clear
that courts have applied it beyond its appropriate boundaries. If we
conclude that application of the Rooker-Feldman doctrine does not
bar Turner’s action, we then must determine whether application of




                                   2
principles of res judicata bars this action.1 For the reasons set forth
below, we find that the Rooker-Feldman doctrine is not applicable in
this case, but we will affirm the grant of summary judgment on res
judicata grounds.



           II. FACTUAL AND PROCEDURAL HISTORY

         In December 1999, Turner and her two children moved into a
rental housing development in Pittsburgh, Pennsylvania, owned by
defendant-appellee Crawford Square and managed by defendant-
appellee McCormack Baron.2 Turner asserts that she has been “fully
and permanently disabled” since August 2000 when “her nervous
system broke down,” and “a hole had formed at the base of her
spine,” rendering her unable to work. App. at 172. In December
2000, Turner was delinquent in her rent and sought an
accommodation from McCormack Baron allowing her to pay her rent
late “until she could again obtain a regular source of income.” App.
at 172. According to Turner, McCormack Baron did not
accommodate her or refer her to local social services agencies that
could provide information on rental assistance programs, but, instead,
commenced an eviction action in the state courts against her. In point
of fact, however, Crawford Square not McCormack Baron filed the
eviction action which the Court of Common Pleas of Allegheny
County ultimately entertained.3


       1
        Defendants advanced res judicata as a defense in the district
court and advance it here as an alternative basis for us to affirm the
March 22, 2005 order.
       2
         The relevant facts relating to this appeal are largely undisputed,
but where there is disagreement we view the facts in the light most
favorable to Turner and draw all reasonable inferences in her favor. See
Reitz v. County of Bucks, 125 F.3d 139, 143 (3d Cir. 1997).
       3
         We note that Turner refers to Crawford Square and McCormack
Baron interchangeably at various times. Nevertheless her failure to
identify precisely the parties does not hinder our efforts to adjudicate
this appeal. We also note that Crawford Square filed the action before
a district justice and that it was successful there. Turner then appealed
to the Court of Common Pleas of Allegheny County in which the court
granted a trial de novo.

                                    3
         While the eviction action was pending in state court, Turner
continued to pay her rent late. In August 2001, Turner learned of her
eligibility for the federal section 8 rental assistance program.4
Consequently, she applied for a section 8 voucher, and shortly
thereafter was notified that she would be issued section 8 vouchers to
subsidize future rent. At around the same time, Turner also learned of
an emergency shelter assistance program that the Urban League of
Pittsburgh administered through which she believed she could obtain
assistance to pay the back rent she still owed.

       In October 2001, Turner proffered a section 8 voucher to
McCormack Baron and notified it that she had an upcoming
appointment with the Urban League to discuss assistance in paying
past-due rent. Turner claims that McCormack Baron asserted that it
would not accept her voucher because she had been habitually late in
making rental payments.

         Contemporaneously with the state court proceedings, Turner
filed a petition in bankruptcy which delayed the state proceedings
until June 2003.5 At that time Turner filed a counterclaim against
Crawford Square and a separate petition seeking an injunction
prohibiting her eviction in the Court of Common Pleas of Allegheny
County. Turner’s state counterclaim and petition together alleged that
Crawford Square: (1) wrongfully failed “to refer [Turner] to the social
services which would have prevented [her] inability to pay the rent
due,” app. at 25; (2) engaged in a “wrongful and discriminatory
refusal to accept a [section 8] voucher for federally-subsidized rent
issued to [Turner],” app. at 25; (3) failed to consider a reasonable
accommodation that would have allowed her to pay her rent late; (4)
violated the notice of termination provisions in the lease; (5) initiated
a retaliatory eviction action after she complained to the local housing
authority; and (6) committed a variety of unfair or deceptive acts in


       4
         The federal section 8 rental assistance program was established
under the United States Housing Act of 1937, 42 U.S.C. § 1437 et seq.,
and provides rent subsidies for low- and moderate-income participants
so that they can afford to lease privately owned housing units. See
generally Truesdell v. Philadelphia Hous. Auth., 290 F.3d 159, 161-62
(3d Cir. 2002).
       5
        The parties do not discuss Turner’s bankruptcy petition, and,
except to explain the delay in resolution of the controversy, it is not
germane to this appeal.

                                   4
violation of Pennsylvania law.

         Notably, in the common pleas court, though Turner attributed
her inability to pay her rent in a timely manner to her disability, she
did not premise her allegation that there had been a “discriminatory”
refusal of her section 8 vouchers based on her disability. Rather, she
alleged that Crawford Square “had never accepted a Section 8
voucher on behalf of a current tenant initially approved for
occupancy.” App. at 101. Nor did Turner base any of her claims on
the Fair Housing Act, 42 U.S.C. § 3601 et seq., which formed the
basis of an unsuccessful complaint she filed with the United States
Department of Housing and Urban Development (“HUD”) charging
defendants with housing discrimination.6 Instead, Turner based her
allegations in the state court on a “Regulatory Agreement” executed
by Crawford Square and the Pennsylvania Housing Finance Agency,
and a “Management Plan” executed by Crawford Square and
McCormack Baron, pursuant to which Turner claimed rights as a
third-party beneficiary.

        On September 30, 2003, following a four-day trial, the court
of common pleas found in favor of Crawford Square on its claims for
eviction and damages, and ruled against Turner on her counterclaims.
The court predicated its outcome on the merits of the controversy
though the non-jury verdict by which it made its decision known
merely stated the result the court reached. Turner was unsatisfied
with the result and thus filed post-trial motions for relief which the
court denied, explaining in its opinion that:

       I found that [Crawford Square] did not wrongfully
       refuse to accept her Section 8 rent voucher because it
       was not required to do so as long as past-due rent
       remained in arrears. I found that Crawford Square did
       properly refer Ms. Turner to a social service agency


       6
         The FHA, among other things, makes it unlawful to discriminate
in the sale, rental, or financing of dwellings because of race, color,
religion, sex, familial status, national origin, or handicap. See 42 U.S.C.
§ 3604. The particulars of Turner’s HUD complaint and the subsequent
administrative proceedings are not important in our disposition of this
appeal but we discuss them in our opinion on Turner’s related appeal in
an action she brought in the district court, Turner v. Secretary of the
United States Department of Housing and Urban Development, No. 05-
2169, challenging HUD’s dismissal of her complaint.

                                    5
        (the Urban League), and that its alleged failure to refer
        Ms. Turner to other agencies with which she was in
        fact in contact was immaterial.

                Finally, [Crawford Square] is correct that
        Pennsylvania does not recognize a cause of action or
        defense of ‘retaliatory eviction’ in this setting. In any
        event, I determined from the evidence at trial that
        Crawford Square’s efforts to evict Ms. Turner were not
        taken in retaliation for any complaints she made, but
        instead were motivated solely by her failure to pay rent
        in a timely fashion.

App. at 21-22.

        On August 18, 2004, Turner filed this action in the district
court against defendants.7 Turner alleged that defendants violated the
Fair Housing Act and discriminated against her on account of her
disability by failing to refer her to the section 8 program and by
refusing her section 8 rent vouchers as defendants had done with
“non-disabled families.”8 She also claimed that defendants violated


        7
         The record in the related appeal arising from the dismissal of a
district court action Turner brought against HUD, see supra note 6,
indicates that on August 12, 2004, HUD issued a Determination of No
Reasonable Cause dismissing Turner’s complaint under the doctrine of
res judicata predicated on the outcome of the common pleas court action.
Nevertheless, in its letter to Turner informing her of the dismissal, HUD
indicated that its decision did not foreclose her from filing a civil action
in federal district court.
        8
         In her brief Turner indicates that while landlord “participation
in the Section 8 program is generally voluntary . . . recipients of federal
low income housing tax credit development assistance,” a category that
she indicates includes Crawford Square, must enter into agreements
enforceable by tenants prohibiting “discrimination against a tenant . . .
with a Section 8 voucher based on [her] status as a voucher holder.”
Appellant’s br. at 3. Defendants do not disagree with this legal point,
and thus the dispute in the state court did not concern the applicability
of the section 8 program. Rather, it was based on whether Crawford
Square wrongfully refused the section 8 rent voucher.

        In state court Turner claimed that Crawford Square “had never

                                     6
the FHA by failing “to make reasonable accommodations in rules,
policies, practices or services.” App. at 177. Defendants moved for
summary judgment, arguing, inter alia, that the district court lacked
subject matter jurisdiction under the Rooker-Feldman doctrine, the
action was barred by the doctrine of res judicata, and the district court
should abstain from entertaining the claim pursuant to Younger v.
Harris, 401 U.S. 37, 91 S. Ct. 746 (1971).

        On March 22, 2005, the district court granted summary
judgment in favor of defendants, concluding that in light of Turner’s
prior state court action, the Rooker-Feldman doctrine barred the
subsequent federal action.9 The district court explained:

       If the court were to assert subject-matter jurisdiction
       over this case, it would be ignoring the clear mandates
       of the Rooker-Feldman doctrine. To do so would be
       tantamount to reviewing the final decision of the Court
       of Common Pleas of Allegheny County . . . . Such
       action is barred by Rooker-Feldman, as the
       constitutional claims at issue in this case are
       inextricably intertwined with the state court’s decision
       . . . . In addition, if the court were to grant [Turner] the
       relief she seeks, it would necessarily have to take
       action that would render the state court’s decision
       ineffectual.

App. at 7. Turner then filed a timely notice of appeal. By this



accepted a tenant approved for Section 8 benefits for residency in one of
its rental townhouse units at the time Ms. Turner tendered her Section
8 voucher for this purpose.” App. at 101. Yet in her federal action she
asserted that Crawford Square allowed vouchers for “non-disabled
tenants” that were behind in rent but would not accept the voucher from
her, conduct from which she infers a discriminatory motive. We cannot
ascertain the reason for this inconsistency, though we do note that the
state allegation was made “[u]pon information and belief” and that she
filed the complaints in the state and federal courts at different times.
       9
         The district court in its memorandum order granting defendants
summary judgment indicated that “[a]s of December 22, 2004, the date
on which defendants filed their motion for summary judgment, plaintiff
was still in possession of her apartment on defendants’ premises, and
had not paid rent since September 2001.” App. at 2 n.1.

                                    7
opinion we adjudicate the appeal.



       III. JURISDICTION AND STANDARD OF REVIEW

        The district court had jurisdiction over Turner’s complaint
under 28 U.S.C. § 1331 and 42 U.S.C. § 3613, and we have
jurisdiction over the appeal under 28 U.S.C. § 1291. Our review of
the district court’s application of the Rooker-Feldman doctrine is
plenary. See Parkview Assocs. P’ship v. City of Lebanon, 225 F.3d
321, 323-24 (3d Cir. 2000).



                         IV. DISCUSSION

       1.     Rooker-Feldman Doctrine

        The Rooker-Feldman doctrine deprives a federal district court
of jurisdiction in some circumstances to review a state court
adjudication. The doctrine derives from the Supreme Court’s
opinions in Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44
S. Ct. 149, 150 (1923), and District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462, 483-84, 103 S. Ct. 1303, 1316 (1983). In
Exxon Mobil, the Court, however, emphasized the narrow scope of
the Rooker-Feldman doctrine, holding that it “is confined to cases of
the kind from which the doctrine acquired its name: cases brought by
state-court losers complaining of injuries caused by state-court
judgments rendered before the district court proceedings commenced
and inviting district court review and rejection of those judgments.”
544 U.S. at 284, 125 S.Ct. at 1521-22; see also Lance v. Dennis, __
U.S. __, __, 126 S. Ct. 1198, 1201 (2006) (discussing “narrowness”
of Rooker-Feldman doctrine). The Court in Exxon Mobil
admonished that “the doctrine has sometimes been construed to
extend far beyond the contours of the Rooker and Feldman cases.”
544 U.S. at 283, 125 S.Ct. at 1521.

        Here, the district court erred by applying the Rooker-Feldman
doctrine “beyond the contours of the Rooker and Feldman cases,” id.,
because Turner’s action in the district court did not complain of
injuries “caused by the state court judgment.” Id. at , 125 S.Ct. at
1521-22. Rather, Turner’s complaint raised federal claims, grounded
on the FHA, not caused by the state-court judgment but instead

                                    8
attributable to defendants’ alleged FHA violations that preceded the
state-court judgment. Cf. Holt v. Lake County Bd. of Comm’rs, 408
F.3d 335, 336 (7th Cir. 2005) (plaintiff’s action barred by Rooker-
Feldman because “[plaintiff’s] injury was caused by the state court
judgments . . . [and] absent the state court’s judgment . . . [plaintiff]
would not have the injury he now seeks to redress”).

         Though Turner’s district court complaint undoubtedly
overlaps her adjudicated state-court claims, and is based on the same
operative facts, this overlap does not mean that the Rooker-Feldman
doctrine is applicable here. As the Court explained in Exxon Mobil, a
district court is not divested of subject-matter jurisdiction simply
because a party attempts to litigate in federal court a matter
previously litigated in state court. See 544 U.S. at 292, 125 S.Ct. at
1527 (“If a federal plaintiff ‘presents some independent claim, albeit
one that denies a legal conclusion that a state court has reached in a
case to which he was a party . . ., then there is jurisdiction and state
law determines whether the defendant prevails under principles of
preclusion.’”) (quoting GASH Assocs. v. Village of Rosemont, 995
F.2d 726, 728 (7th Cir. 1993)). Therefore, the district court erred in
holding that the Rooker-Feldman doctrine deprived it of subject-
matter jurisdiction.

       2.      Res Judicata

        Although we reject the district court’s stated grounds for
granting summary judgment in favor of defendants, we nonetheless
may affirm the district court’s order granting summary judgment on
other grounds. See Wittekamp v. Gulf & W., Inc., 991 F.2d 1137,
1143 (3d Cir. 1993). This approach is particularly appropriate in this
case inasmuch as the Supreme Court in Exxon Mobil explained that
the continuing vitality of a federal action filed after entry of state-
court judgment often depends on state preclusion law. See 544 U.S.
at 293, 125 S.Ct. at 1256-57. In this case the record provides an
adequate basis for us to make a determination of whether the doctrine
of res judicata is applicable. Therefore, we next will consider
whether the doctrine of res judicata or claim preclusion bars Turner’s
action.10


       10
         We note that the parties refer interchangeably to “res judicata”
and “claim preclusion.” In these circumstances, we will refer to “res
judicata” in the same sense of claim preclusion. See Wade v. City of
Pittsburgh, 765 F.2d 405, 408 (3d Cir. 1985).

                                    9
        In determining the applicability of principles of res judicata,
we must give the same preclusive effect to the judgment in the
common pleas court case that the courts in Pennsylvania, the state in
which the judgment was entered, would give. See Lance v. Dennis,
__ U.S. __, __, 126 S. Ct. 1198, 1202 (2006) (“Congress has directed
federal courts to look principally to state law in deciding what effect
to give state-court judgments.”); see also Allegheny Int’l, Inc. v.
Allegheny Ludlum Steel Corp., 40 F.3d 1416, 1429 (3d Cir. 1994)
(citing Kremer v. Chem. Constr. Corp., 456 U.S. 461, 466, 102 S. Ct.
1883, 1889 (1982), and 28 U.S.C. § 1738)). The Supreme Court of
Pennsylvania has explained that res judicata:

        bars a later action on all or part of the claim which was
        the subject of the first action. Any final, valid
        judgment on the merits by a court of competent
        jurisdiction precludes any future suit between the
        parties or their privies on the same cause of action.
        Res judicata applies not only to claims actually
        litigated, but also to claims which could have been
        litigated during the first proceeding if they were part of
        the same cause of action.

Balent v. City of Wilkes-Barre, 669 A.2d 309, 313 (Pa. 1995)
(citation omitted) (emphasis added). For the doctrine of res judicata
to prevail, Pennsylvania courts require that the two actions share the
following four conditions: (1) the thing sued upon or for; (2) the
cause of action; (3) the persons and parties to the action; and (4) the
capacity of the parties to sue or be sued. Bearoff v. Bearoff Bros.,
Inc., 327 A.2d 72, 74 (Pa. 1974) (citations omitted).

       In this case, the parties dispute whether factors (1) and (2) are
present but we hold that they are.11 First, in both actions the thing


        11
          Although Turner does not dispute the presence of factor (3),
namely that both actions share identity of parties, we recognize that
McCormack Baron was not a named party in the state court action,
which Crawford Square alone filed against Turner. Nonetheless, the
privity between Crawford Square and McCormack Baron requires a
finding that the state court action and this action, in which Turner named
both Crawford Square and McCormack Baron as defendants, share an
identity of parties. “The doctrine of res judicata applies to and is
binding, not only on actual parties to the litigation, but also to those who
are in privity with them. A final valid judgment upon the merits by a

                                    10
sued for is the same– Turner seeks to remain in her residence by
obtaining injunctive relief that would, among other things, prevent her
eviction.12 With respect to the second factor, this action shares the
same cause of action as the previously adjudicated state claims.
Contrary to Turner’s contention that there is a new cause of action
because, unlike the theories for her claims in the common pleas court,
she based her claims in the district court on the FHA, Pennsylvania
courts have held that the mere advancement of a different legal theory
does not necessarily give rise to a different cause of action. See
McArdle v. Tronetti, 627 A.2d 1219, 1222 (Pa. Super. Ct. 1993). As
the court in McArdle explained:

        As to the identity of cause[s] of action, rather than
        resting upon the specific legal theory invoked, res
        judicata generally is thought to turn on the essential
        similarity of the underlying events giving rise to the
        various legal claims. . . . [I]n determining whether a
        single cause of action is present one may consider the
        identity of the acts complained of, the demand for
        recovery, the identity of witnesses, documents, and



court of competent jurisdiction bars any future suit between the same
parties or their privies on the same cause of action.” Stevenson v.
Silverman, 208 A.2d 786, 788 (Pa. 1965). Indeed, Pennsylvania courts
apply the doctrine of res judicata “to different parties where one is
vicariously responsible for the conduct of another, such as principal and
agent or master and servant.”                 Day v. Volkswagenwerk
Aktiengesellschaft, 464 A.2d 1313, 1317 (Pa. Super. Ct. 1983) (citing
Restatement (Second) of Judgments § 51 (1982)). In Day, the court
explained that “[i]n such cases [involving privity of parties] there is, in
an important sense, a single claim.” 464 A.2d at 1317. Here, Turner
concedes that McCormack Baron is Crawford Square’s agent with
respect to dealing with Crawford Square’s tenants. Therefore, both the
state court action and this action share an identity of parties for purposes
of the application of res judicata principles.
        12
          We note that Turner premised her claim for damages in the
state court proceedings on state law, namely the Pennsylvania Unfair
Trade Practices and Consumer Protection Law, 73 Pa. Stat. Ann. § 201-1
et seq. (1993), see app. at 105-06, while her claim for damages in this
action is derived from her theory of FHA liability, which she could have,
but did not, raise in the state court proceedings. Notwithstanding this
difference, her request for injunctive relief is essentially identical.

                                    11
        facts alleged. A lack of identity of these facets would,
        of course, support the conclusion that there is no
        identity of cause of action.

Id. (citations omitted).

         In this case, the underlying events giving rise to the various
legal claims are identical because in both actions Turner alleges the
same wrongful refusal of her section 8 vouchers, failure to refer her to
social services agencies, and failure to evaluate her request for
accommodation. As a result, the actions share the same acts
complained of, identity of witnesses, documents and facts alleged. In
short, as the above quoted language from McArdle suggests, by
interposing a theory of liability under the FHA in the district court
that she had withheld in the common pleas court, Turner did not
create a separate cause of action and thereby insulate her claim in the
district court from the application of the doctrine of res judicata.
Rather, what she did do was ensure that neither court would consider
her FHA claims on the merits. Even though this result may seem to
be unfortunate, it is a product of her own litigation strategy, and she is
obliged to accept it.

        The Pennsylvania Supreme Court’s decision in Balent is
instructive. See 669 A.2d 309. The plaintiffs in Balent first filed an
inverse eminent domain action in which they sought compensation on
the grounds that the city’s demolition of their building was a de facto
taking. Following the dismissal of their action, the plaintiffs filed a
second action in which they alleged various Fifth and Fourteenth
Amendment violations. The court found that the doctrine of res
judicata barred the plaintiffs’ second action because “both claims
derived from the same cause of action– compensation for the
destruction of [plaintiffs’] building,” which “would require that the
parties rehash the facts and legal arguments presented” in the prior
action. Id. at 315. Likewise, Turner’s present action and the prior
state-court litigation originated from the same cause of action,
inasmuch as they are based on the same allegedly wrongful acts. As
in Balent, adjudicating Turner’s new theory of recovery would require
the parties to “rehash” the facts and legal arguments raised before the
court of common pleas. In sum, because Turner could have raised her
FHA claims in her prior state-court action based on the same cause of




                                   12
action, application of the doctrine of res judicata bars the claims.13

        By applying res judicata in this action we are acting
consistently with the approach of the Pennsylvania courts in adhering
to the Restatement (Second) of Judgments in analyzing res judicata
issues. See, e.g., McArdle, 627 A.2d at 1223 (noting that conclusion
is consistent with Restatement (Second) of Judgments § 25, cmt. e
(1982)). The Restatement provides in part:

       A given claim may find support in theories or grounds
       arising from both state and federal law. When the
       plaintiff brings an action on the claim in a court, either
       state or federal, in which there is no jurisdictional
       obstacle to his advancing both theories or grounds, but
       he presents only one of them, and judgment is entered
       with respect to it, he may not maintain a second action
       in which he tenders the other theory or ground.

Restatement (Second) of Judgments § 25 cmt. e (1982). Accordingly,
because Turner correctly concedes that there was no jurisdictional
obstacle to the FHA claims being litigated in state court, see reply br.
at 13 (“Ms. Turner is well aware that the state court has concurrent
jurisdiction over her [FHA] claims and that she is not required to
exhaust her administrative remedy before proceeding in state (or
federal) court.”), this action is barred by the application of the
principle of res judicata.14

       Finally, our decision is consistent with the purposes


       13
          Turner argues, however, citing Pennsylvania Rule of Civil
Procedure 1020, that res judicata does not bar this action because
Pennsylvania has a permissive joinder rule that did not require her to
join her FHA claims in the state court litigation. This argument confuses
the separate concepts of waiver and res judicata. Even assuming that
Turner was not required to raise her FHA claim under the procedural
rules, she nonetheless could have done so. Pennsylvania courts, without
citing or discussing compulsory joinder rules, consistently have held that
the common law doctrine of res judicata bars “claims that were or could
have been raised in the prior action.” See, e.g., Balent, 669 A.2d at 315
(emphasis added).
       14
          42 U.S.C. § 3613(a) provides that state courts have concurrent
jurisdiction over FHA actions.

                                   13
underlying the doctrine of res judicata. As the Supreme Court of
Pennsylvania explained in Balent, “the purpose of [the res judicata]
doctrine is to relieve the parties of the cost and vexation of multiple
lawsuits, conserve judicial resources, prevent inconsistent decisions,
and encourage reliance on adjudications.” 669 A.2d at 315.
Application of res judicata in this action best serves these purposes, as
does the Pennsylvania courts’ long-standing disapproval of claim
splitting. See, e.g., Spinelli v. Maxwell, 243 A.2d 425, 428 (Pa.
1968) (explaining “sound policy” to avoid splitting up claims arising
from the same wrongful act).15



                            V. CONCLUSION

      For the foregoing reasons, we will affirm the summary
judgment order entered on March 22, 2005.




        15
          We note that collateral estoppel, known as issue preclusion,
also likely bars Turner’s action. Notably, the court of common pleas
determined that Crawford Square “did properly refer Ms. Turner to a
social service agency . . ., and that its alleged failure to refer her to other
agencies with which she was in fact in contact was immaterial.” App.
at 21-22. This finding likely precludes her claims insofar as they are
based on an alleged failure to refer her to social services agencies. In
addition, the court of common pleas determined that Crawford Square’s
decision to evict Turner was “motivated solely by her failure to pay rent
in a timely fashion,” id. (emphasis added), which could preclude her
disability claim inasmuch as the court found a legitimate non-
discriminatory reason for her eviction.

                                      14